 

Case 7:19-mj-03162 Document 1 Filed on 12/30/19 in TXSD_ Page 1 of 2

 
 

 

im District of Texas

 
  
  

 

 

 

tL
mEED UNITED STATES DISTRICT COURT
© DEC 30 2019 . — for the
5 hern Distri
David J. Bra dley, Clerk Southern District of Texas
United States of America )
Vv. )
Jesus Israel Gonzalez Prado ) Case No. M- 14- 3 | 6 Z~ mM
DOB: 1975 ) |
Citizenship: Mexico 3
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 27, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
31 USC § 5332 Knowingly conceals over $10,000.00, that is, approximately $326,300.00 in

United States Currency, on the person of such individual or in any
conveyance, article of luggage, merchandise or other container, and
transports or transfers or attempts to transport or transfer said currency from
a place within the United States to a place outside the United States, that is,
the United Mexican States, with the intent to evade a currency reporting
requirement.

This criminal complaint is based on these facts:

See Attachment "A"

& Continued on the attached sheet.

Submitted by reliable electronic means, sworn to and attested to s/ S/A Randal Hill

elephonically per Fed. R. Cr. P. 4.1, and probable cause found Complainant's signature
Randal Hill, HSI Special Agent

Printed name and title

t
on:

Sworrto-before me and sipned-in-my-presence:

 
 

Date: 12/28/2019 @ 1:28 p.m.

 

 

Judge’s signature

City and state: McAllen, Texas U.S. Magistrate Judge Juan F. Alanis

Prinied name and title
Case 7:19-mj-03162 Document 1 Filed on 12/30/19 in TXSD_ Page 2 of 2

ATTACHMENT A

On December 27, 2019, a vehicle driven by Jesus Israel Gonzalez PRADO entered the
Anzaldua’s, Texas Port of Entry (POE), traveling outbound from the United States (US) into
Mexico. PRADO was the sole occupant of the vehicle. During outbound inspection, a United.
States Customs and Border Protection Officer (CBPO) obtained a negative declaration for
currency or monetary instruments in excess of $10,000.00 from PRADO. CBPOs referred
PRADO to secondary inspection for further questioning. There PRADO stated he purchased the
vehicle approximately two months ago however just received the vehicle the day before.

During additional inspection, CBPOs noticed that the floorboard of the vehicle was unusually
raised, making the cabin area of the vehicle much smaller and uncharacteristic of routinely
inspected vehicles. CBPOs located a non-factory hidden compartment under the entire
floorboard of the vehicle. Inside of the hidden compartment, approximately $326,300 in United
States Currency was concealed wrapped in paper and plastic.

HSI McAllen Special Agents responded to the POE to interview PRADO in which he invoked
his rights and refused to answer questions.

Upon further investigation it was revealed that this vehicle crossed into the United States through
a US POE approximately thirty-four times within the past 18 month period. Additionally,
approximately two months earlier PRADO himself traveled into the United States in this same
vehicle with an individual who has been under investigation for financial crimes.
